Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on 04/01/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
DOUBLE PATENTING

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11, 14-15 & 17 & 19-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 & 16-21 of U.S. Patent 10,977,804. 
As to independent claim 1, instant application discloses a method of detecting a moving object, the method comprising: generating a set of flow data from a sequence of images generated by a moving image sensor, the set of flow data comprising motion vectors associated with respective features in the sequence of images (‘804 Claim 1 discloses receiving a sequence of images from the moving camera; generating a set of optical flow data from the sequence of images, the set of optical flow data comprising motion vectors associated with respective features in the sequence of images;); determining a global motion model as a function of motion vectors in the set of flow data, and, based on the determined global motion model, dividing the motion vectors in the set of flow data into: an inlier set comprising motion vectors related to global motion, and an outlier set comprising motion vectors related to local object motion (‘804 Claim 1 discloses determining a global motion model as a function of motion vectors in the set of optical flow data, and, based on the determined global motion model, dividing the motion vectors in the set of optical flow data into: an inlier set comprising motion vectors related to global motion, and an outlier set comprising motion vectors related to local object motion;); determining refined parameters of the global motion model as a function of the motion vectors in the inlier set (‘804 Claim 1 discloses determining refined parameters of the global motion model as a function of the motion vectors in the inlier set;); receiving a boundary box list determined for a previous image in the sequence of images, the boundary box list comprising a list of boundary boxes, each boundary box defining a position and dimension of a respective moving object in the previous image (‘804 Claim 1 discloses receiving a boundary box list determined for a previous image in the sequence of images, the boundary box list comprising a list of boundary boxes, each boundary box defining a position and dimension of a respective moving object in the previous image;); generating a temporally filtered set of flow data by determining which motion vectors in the set of flow data have a position within at least one of the boundary boxes, and including the determined motion vectors are in the temporally filtered set of flow data (‘804 Claim 1 discloses generating a temporally filtered set of optical flow data by determining which motion vectors in the set of optical flow data have a position within at least one of the boundary boxes, and including the determined motion vectors are in the temporally filtered set of optical flow data;); calculating for each motion vector in the temporally filtered set of flow data, a respective first moto-compensated vector as a function of the refined parameters of the global motion model (‘804 Claim 1 discloses calculating for each motion vector in the temporally filtered set of flow data, a respective first moto-compensated vector as a function of the refined parameters of the global motion model); and grouping the respective first moto-compensated vectors as a function of a position, a length and/or an orientation of the respective first moto-compensated vectors, and determining a boundary box list for a current image by determining a respective boundary box for each group of the respective first moto-compensated vectors (‘804 Claim 1 discloses grouping the respective first moto-compensated vectors as a function of a position, a length and/or an orientation of the respective first moto-compensated vectors, and determining ST-18-CT-o621USo1Page 3 of 9a boundary box list for a current image by determining a respective boundary box for each group of the respective first moto-compensated vectors).
As to independent claim 11 & 23, instant application discloses a system comprising: a processor configured for: determining flow data from a sequence of images (‘804 Claim 21 discloses determine optical flow data from a sequence of images provided by the camera), decomposing the flow data into global motion related motion vectors and local object related motion vectors, calculating global motion parameters from the global motion related motion vectors, ST-18-CT-o621USo2-29-compensating the local object related motion vectors using the calculated global motion parameters (‘804 Claim 21 discloses decomposing the optical flow data into global motion related motion vectors and local object related motion vectors; calculating global motion parameters from the global motion related motion vectors; calculating moto-compensated vectors from the local object related motion vectors and the calculated global motion parameters), and clustering the compensated local object related motion vectors to generate a list of detected moving objects (‘804 Claim 21 discloses clustering the compensated local object related motion vectors to generate a list of detected moving objects).
As to independent claim 17, instant application discloses an image signal processor comprising: a hardware image processing core configured to perform flow analysis (‘804 Claim 16 discloses a hardware image processing core configured to perform flow analysis); and a processor programmed to perform the following steps: causing the hardware image processing core to determine flow data from a sequence of images (‘804 Claim 16 discloses causing the hardware image processing core to determine flow data from a sequence of images); producing a global motion model and an outlier set of motion vectors related to local object motion of the sequence of images (‘804 Claim 16 discloses producing a global motion model and an outlier set of motion vectors related to local object motion of the sequence of images); motion compensating the outlier set of motion vectors based on the global motion model to produce compensated motion vectors (‘804 Claim 16 discloses motion compensating the outlier set of motion vectors based on the global motion model to produce compensated motion vectors); and determining a list of moving objects from the compensated motion vectors (‘804 Claim 16 discloses determining a list of moving objects from the compensated motion vectors).
As to claim 2, instant application discloses wherein refined parameters of the global motion model comprise: a horizontal movement of a background image due to a movement of the image sensor, a vertical movement of the background image due to the movement of the image sensor, a rotation of the background image due to the movement of the image sensor; and a zoom of the background image due to the movement of the image sensor. (See ‘804 Claim 2)
As to claim 3, instant application discloses wherein the global motion model is determined by performing a Random Sample Consensus (RANSAC). (See ‘804 Claim 3)
As to claim 4, instant application discloses calculating for each motion vector in the outlier set, a respective second moto- compensated vector as a function of the refined parameters; and before generating the temporally filtered set of flow data, removing motion vectors from the outlier set similar to the respective second moto-compensated vector to produce a refined set of flow data, wherein the temporally filtered set of flow data is generated from the refined set of flow data. (See ‘804 Claim 4)
As to claim 5, instant application discloses determining an area occupied by the motion vectors in the set of flow data and an area occupied by the motion vectors in the temporally filtered set of flow data, and setting the boundary box list to empty when the area occupied by the motion vectors in the temporally filtered set of flow data is greater than a given percentage of the area occupied by the motion vectors in the set of flow data. (See ‘804 Claim 5)
As to claim 6, instant application discloses determining a number of motion vectors in the set of flow data and a number of motion vectors in the temporally filtered set of flow data, and setting the boundary box list to empty when the number motion vectors in the ST-18-CT-o621USo2-28-temporally filtered set of flow data is greater than a given percentage of the number of motion vectors in the set of flow data.  (See ‘804 Claim 6)
As to claim 7, instant application discloses processing the motion vectors in the set of flow data, wherein the pre-processing comprises at least one of: removing out-of-range motion vectors; removing out-of-frame motion vectors; or eliminating noisy motion vectors.  (See ‘804 Claim 7)
As to claim 8, instant application discloses post-processing the moto- compensated vectors, wherein the post-processing comprises at least one of: removing out-of-range moto-compensated vectors; removing out-of-frame moto-compensated vectors; or eliminating noisy moto-compensated vectors. (See ‘804 Claim 8)
As to claim 9, instant application discloses wherein generating the set of flow data comprises using image data from only two consecutive frames. (See ‘804 Claim 9)
As to claim 10, instant application discloses when the program is executed on at least one processor. (See ‘804 Claim 10)
As to claim 14, instant application discloses wherein the processor is configured to receive the sequence of images generated from an image sensor attached to a moving device.  (See ‘804 Claims 11 & 12)
As to claim 15, instant application discloses the image sensor attached to the moving device. (See ‘804 Claim 12)
As to claim 19, instant application discloses wherein the processor is further programmed to motion compensate the outlier set of motion vectors by: generating an inlier set of motion vectors related to global motion of the sequence of ST-18-CT-o621USo2-31-images; and determining refined global motion parameters based on the inlier set of motion vectors, wherein motion compensating the outlier set of motion vectors based on the global motion model comprises compensating the outlier set of motion vectors based on the refined global motion parameters. (See ‘804 Claim 17)
As to claim 20, instant application discloses wherein the processor is further programmed to remove motion vectors from the outlier set of motion vectors that are similar to the compensated motion vectors. (See ‘804 Claim 18)
As to claim 21, instant application discloses wherein the sequence of images is generated by a moving camera. (See ‘804 Claim 19)
As to claim 22, instant application discloses wherein the processor is configured to cause the hardware image processing core to determine the flow data from only two consecutive images. (See ‘804 Claim 20)
Claim 16 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent 10,977,804 in view of Sham (U.S. Publication 2020/0126413)
As to claim 16, instant application discloses wherein: the image sensor comprises a camera (See ‘804 Claim 12);
‘804 is silent to the moving device is an aerial vehicle. 
However, Sham’s 0025 discloses the moving device is an aerial vehicle.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify U.S. Patent 10,977,804 to include the above limitations in order to provide controlled imaging at higher altitudes and distances. 
As to claims 12-13, 18 & 24, these claims are rejected due to their dependence on claims 11, 17 & 23 and are rejected for the same reasons.
CONCLUSION
	No prior art has been found for claims 1-24 in their current form. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931. The examiner can normally be reached Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661